

116 HR 7580 IH: White House Open Data Act
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7580IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Cicilline introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the White House to maintain a publicly accessible website that includes a visitor’s log and salary and financial disclosure information for White House employees, and for other purposes.1.Short titleThis Act may be cited as the White House Open Data Act.2.White House visitor log and employee information(a)Requirement To publishExcept as provided in subsection (b), not later than 90 days after the date of the enactment of this Act, the Executive Office of the President shall make available on a publicly available website in an easily searchable and downloadable format the following information:(1)Visitor records for any location where the President or Vice President regularly conducts official business, which shall—(A)include the name of each visitor, the name of each individual with whom the visitor met, and the purpose of the visit; and(B)shall be updated every 30 days.(2)The annual salary of each White House employee, which shall be updated quarterly.(3)The most recent financial disclosure statement for each White House employee filed pursuant to the Ethics in Government Act of 1978 (5 U.S.C. App.), which shall be updated annually.(b)ExceptionsExcept as provided in subsection (c)(3), the requirement described in subsection (a) does not apply to any visitor record that relates to—(1) the social security number, taxpayer identification number, birth date, home address, or personal phone number of an individual, the name of an individual who is less than 18 years old, or a financial account number; (2)a law enforcement concern;(3)a national security threat;(4)the personal safety of an employee of the Executive Office of the President; or(5)personal visits that do not involve any official or political business.(c)Records withheldWith respect to a visitor record excepted under subsection (b), the Executive Office of the President shall—(1)disclose the number of records withheld every 30 days; (2)post any such excepted record on the website described under subsection (a) if the Executive Office of the President determines that the record is no longer subject to an exception described in subsection (b); and(3)notwithstanding subsection (b), post any reasonably segregable portion that is not covered by an exception described in subsection (b) of any such excepted record on the website described under subsection (a).